DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a first on the merit of the instant application.
Claims 1-21 are pending in this action.

Drawings

The drawings are objected to because “controller 2300” mentioned in (par. 0169); “input device 1120”, “output device 1130” and “communication device 1160” mentioned in (par. 0185); “storage 1140” and “processor 1110” mentioned in (pars. 0185, 0187) are not shown in any of the figures.  Furthermore, fig. 300 does not represent a “method” as indicated in par. 0187. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date 

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method and System for Determining Indoor Location.
Claim Objections

Claim 1 is objected to because of the following informalities: 
 on line 5, change “transmit signals” into --- transmit the electromagnetic signals ----.
on line 8, change “of electromagnetic signals” into --- of the electromagnetic signals ---. Appropriate correction is required.
On line 9, “one or more of” should be --- the one or more of ---. 
On lines 13-14, “a plurality of sets of” should be --- sets of the plurality of

s 6 and 7 are objected to because of the following informalities: on line 1, “one or more of the plurality of” should be --- the one or more of the plurality of ----. Appropriate correction is required.
	Claim 7 is objected to because of the following informalities: on line 3, “a subset” should be --- the subset ---. Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  
On line 5, “transmit signals” should be --- transmit the electromagnetic signals ---. Appropriate correction is required.
On line 8, “a plurality of electromagnetic signals” should be --- a plurality of the electromagnetic signals ---. Appropriate correction is required.
On line 9, “one or more of” should be --- the one or more of ---. Appropriate correction is required. 
On lines 13-14, “a plurality of sets of” should be --- sets of the plurality of ---. Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  
On line 7, “transmit signals” should be --- transmit the electromagnetic signals ---.
On line 10, “a plurality of electromagnetic signals” should be --- a plurality of the electromagnetic signals ---. Appropriate correction is required.
On line 12, “one or more of” should be --- the one or more of ---.  Appropriate correction is required.
On lines 15-16, “a plurality of sets of” should be --- sets of the plurality of ---. Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  

On lines 4-5, “the second plurality of signals” should be --- the second plurality of electromagnetic signals ---.
On line 14, “the second plurality of signals” should be --- the second plurality of electromagnetic signals ---. Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  
On lines 2-3, “the first plurality of signals” should be --- the first plurality of electromagnetic signals ---. Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  
On line 3, “the first plurality of signals” should be --- the first plurality of electromagnetic signals --. Appropriate correction is required.
Claim 20 is objected to because of the following informalities
On lines 2-3, “the first plurality of signals” should be --- the first plurality of electromagnetic signals ---.
On lines 4-5, “the second plurality of signals” should be --- the second plurality of electromagnetic signals ---.
On line 15, “the second plurality of signals” should be --- the second plurality of electromagnetic signals ---. Appropriate correction is required.
Claim 21 is objected to because of the following informalities
On lines 3-4, “the first plurality of signals” should be --- the first plurality of electromagnetic signals ---.

On line 16, “the second plurality of signals” should be --- the second plurality of electromagnetic signals ---. Appropriate correction is required.    

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear whether the feature “a plurality of sets of electromagnetic signals” recited on lines 13-14 is same/related to or different/unrelated from the feature “a plurality of sets of electromagnetic signals” recited on line 8. Note that, while claims 11 and 12 include similar issues as claim 1, only claim 1 is detailed/described as an instance.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. the claim recites “wherein 
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear what the feature “other than the mobile electronic device” refers to. Thus, the claim is considered as indefinite.
Claims 1, 11-13, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claimed feature “one or more processors” recited in each of the above claims is not clear whether the feature is standalone, embodied within the plurality of base stations or the device recited therein. It is to be noted that a device and a base station of the claimed type inherently include at least one or more processors.
Claims 1, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,834,548 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because invention defined by the claims in the instant application is similar to the invention defined by the claims in the patent, except the claims in the instant/examined application are broader that the claims in the patent. Consider the following.
Claim 1 in the patent reads on claim 1 in the examined application. The difference between the two sets of claims is that claim 1 in the patent is narrower than claims 1 in 
Claim 1 in the patent reads on claim 2 in the examined application.
Claim 1 in the patent reads on claim 3 in the examined application.
Claim 3 in the patent reads on claim 4 in the examined application.
Claim 4 in the patent reads on claim 5 in the examined application.
Claim 5 in the patent reads on claim 4 in the examined application. 
Claim 6 in the patent reads on claim 6 in the examined application. 
Claim 9 in the patent reads on claim 7 in the examined application. 
Claim 10 in the patent reads on claim 8 in the examined application. 
Claim 7 in the patent reads on claim 9 in the examined application. 
Claim 8 in the patent reads on claim 10 in the examined application. 
Claim 11 in the patent reads on claim 11 in the examined application. 
Claim 12 in the patent reads on claim 12 in the examined application. 
Claim 13 in the patent reads on claim 13 in the examined application. 
Claim 14 in the patent reads on claim 14 in the examined application. 
Claim 13 in the patent reads on claim 15 in the examined application. 
Claim 14 in the patent reads on claim 16 in the examined application. 
Claim 15 in the patent reads on claim 17 in the examined application. 
Claim 16 in the patent reads on claim 18 in the examined application. 
Claim 17 in the patent reads on claim 19 in the examined application. 
Claim 18 in the patent reads on claim 20 in the examined application. 
Claim 19 in the patent reads on claim 21 in the examined application. 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sevak et al. (Sevak) (US 2020/0049832 A1) in view of Emadzadeh et al. (Emadzadeh) (US 2015/0045054 A1).

As per claim 1: Sevak discloses about a system (see fig. 2), for determining a location/floor (see abstract), the system comprising: 
a mobile electronic device configured to detect electromagnetic signals and configured to transmit signals via the first network communication protocol (see par. 0098, 0156); and 
one or more processors (see par. 0103, 0104); 
wherein the system is configured to: 
detect, at the mobile electronic device, a plurality of electromagnetic signals (see par. 0168); 
transmit, from the mobile device to one or more of the plurality of base stations, using the first network communication protocol, data regarding one or more of the plurality of electromagnetic signals (see par. 0168); 
determine, by the one or more processors, based on a comparison of the data received by the one or more of the plurality of base stations to stored data (see par. 0099) regarding a plurality of sets of electromagnetic signals detected at a respective plurality of locations/sources (see par. 0053, 0099), the location of the mobile device (see par. 0002, 0035). But, Sevak does not explicitly teach about a --- a plurality of base stations (access points), the plurality of base stations (access points) configured to receive data via a first network communication protocol (see par. 0005, 0048, 0148) (note Bluetooth is a  protocol). However, in the same field of endeavor, Emadzadeh teaches --- the mobile devices may transmit the measured data to one or more of the APs as part of the protocol for establishing connections with the Aps (see par. 0031). Not rotocol for establishing connections with the Aps (see par. 0031).
As per claim 2: Sevak teaches a system of claim 1, wherein the system is further configured to, in response to receiving the data regarding the one or more of the plurality of electromagnetic signals at the one or more of the plurality of base stations, transmit the data from the one or more of the plurality of base stations to the one or more processors (see . par. 0160).
As per claim 3: Emadzadeh teaches a  system of claim 2, wherein the data is transmitted from the one or more of the plurality of base stations to the one or more processors using a second network communication protocol (see par. 0031) , 0075). Motivation is same as provided in the rejection of claim 1 above.
As per claim 4: Sevak teaches a system of claim 1, wherein the plurality of electromagnetic signals comprises signals emitted by one or more of: Wi-Fi access points, Bluetooth devices, network-enabled appliances, network-enabled infrastructure devices, and IoT devices par. (see 0047-0048, 0117).
As per claim 5: Sevak teaches a system of claim 1, wherein the plurality of electromagnetic signals does not comprise signals emitted by one of more of the plurality of base stations (see par. 0047-0048, 0122).
As per claim 6: Sevak teaches a system of claim 1, wherein the data regarding one or more of the plurality of electromagnetic signals comprises a signal profile generated based on the plurality of electromagnetic signals (see par. 0052, 0056-0057).
As per claim 7: Sevak teaches a system of claim 1, wherein the data regarding one or more of the plurality of electromagnetic signals is generated by comparing the plurality of electromagnetic signals to a predefined list of electromagnetic signals to select a subset of the plurality of electromagnetic signals based on the predefined list (see par. 0022, 0162, 0147, 0122). Note that (par. 0122) indicates the predefined list by providing “more or fewer than three signal sources).
As per claim 8: Sevak teaches a system of claim 1, wherein the stored data regarding the plurality of sets of electromagnetic signals detected at the plurality of locations comprises data captured by a detection device, other than the mobile electronic device, at a time prior to the detection of the plurality of electromagnetic signals by the mobile electronic device (see par. 0045). Note “(e.g. floor plan and/or layout”.
As per claim 9: Sevak teaches a system of claim 1, wherein:
the mobile device is configured to detect an input comprising an instruction to determine the location of the mobile electronic device (see par. 0140); and
the detection of the plurality of electromagnetic signals is performed in response to detecting the input (see par. 0047-0048, 0122).
As per claim 10: Sevak teaches a system of claim 1, wherein the system is further configured to generate and display an alert regarding the determined location of the mobile electronic device (see par. 0009, 0085). Note that display within the context of the applied prior art can be considered as alert.
As per claim 11: the features of claim 11 are similar to the features of claim 1, except claim 11 is directed to a process required by the system of claim1, wherein the steps of claim 11 correspond to the functions of the system in claim 1. Hence, claim 11 is considered as being obvious within the applied prior art and thus rejected on the same ground and motivation as claim 1.
As per claim 12: while the “three-dimensional space” is considered as an intended use (for it does not breathe life into the body the claim), the features of claim 11 are similar to the features of claim 1, except claim 11 is directed to a non-transitory computer-readable storage medium required by the system of claim1, wherein the instructions in claim 12 correspond to the functions of the system in claim 1. Hence, claim 12 is considered as being obvious within the applied prior art and thus rejected on the same ground and motivation as claim 1.
As per claim 13: the features of claim 13 are similar to the features of claim 1. The difference limitation recited as --- determine, based on the data regarding the first plurality of electromagnetic signals and the data regarding the second plurality of electromagnetic signals , the location at which the second plurality of signals was captured/detected, is also taught by Sevak (see par. 0149, 0152, 0156). Note that the different feature in claim 13 calls for determining the location of the electromagnetic signal source/s as oppose to the location of the mobile device as in claim 1. Therefore, claim 13 has been rejected on the same ground and motivation as claim 1.  
As per claim 14: Sevak teaches a system of claim 13, wherein the data regarding the first plurality of electromagnetic signals comprises a plurality of data points for a first location of the plurality of locations captured/detected at a respective plurality of 
As per claim 15: Sevak teaches a system of claim 13, wherein the system is configured/detected to generate, based on the first plurality of signals, a model of an environment in which the first plurality of signals was captured/detected (see par. 0125).
As per claim 20: the features of claim 20 are similar to the features of claim 13, except claim 20 is directed to a process required by the system of claim 13, wherein the steps of claim 20 correspond to the functions of the system in claim 13. Hence, claim 20 is considered as being obvious within the applied prior art and thus rejected on the same ground and motivation as claim 13.
As per claim 21: the features of claim 21 are similar to the features of claim 13, except claim 21 is directed to a non-transitory computer-readable storage medium required by the system of claim 13, wherein the instructions in claim 21 correspond to the functions of the system in claim 13. Hence, claim 21 is considered as being obvious within the applied prior art and thus rejected on the same ground and motivation as claim 13.
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over the references applied to claims 13 and 1 above and further in view of Basha et al. (Basha) (US 2014/0243015 A1).
As per claim 16:  the references applied to claims 13 (claims 13 and 1), particularly Sevak, teaches about a  system of claim 15, wherein the system comprises accounting for a variation amongst a plurality of data points for a first location of the plurality of locations, wherein the plurality of data points were captured at a respective plurality of different points in time (see par. 0068, 0126, 0127). But, the combination of the above determined, for example by working systematically through each combination of three WAPs which can be identified, calculating the location in three-dimensional space which would be consistent with the measured distance to each of those WAPs, and then taking an average (e.g. mean or median) of the calculated positions (see par. 0051). Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of the above references with that of Basha for the obvious advantage of determining a location of an object/device in three variables (i.e., x, y and z) values in space.
As per claim 17: Basha teaches about a system of claim 16, wherein accounting for the variation comprises calculating an expected deviation based on the plurality of data points (see par. 0006, 0022, 0057). It is to be noted that Emadzadeh also teaches this feature (see at least, par.0005, 0028, 0033). The obviation motivation would have been to increase the accuracy of the location sought to be determined. 

Allowable Subject Matter

Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).








/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        1/15/2022